          Case 1:20-cv-02554-AT Document 26 Filed 07/07/20 Page 1 of 2




                                                                                              




July 7, 2020
                                                                           Nathan A. Schacht
                                                                           direct dial: 303.764.4029
                                                                           nschacht@bakerlaw.com




VIA ECF
COURTESY COPY VIA E-MAIL
[TORRES_NYSDCHAMBERS@NYSD.USCOURTS.GOV]

The Honorable Analisa Torres
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:    Peter Ronningen v. LIVunLtd LLC and Park Hyatt New York
       Case No. 20-cv-02554-AT
       SCHEDULING

Dear Judge Torres:

My firm, BakerHostetler, represents Defendant LIVunLtd LLC (“LIV”) in the above-referenced
action.

With the consent of counsel for Plaintiff Peter Ronningen (“Plaintiff”) and Defendant Park Hyatt
New York (“Park Hyatt”), we respectfully submit this joint request for an adjournment of the
initial pretrial conference with the Court set for 11:00 a.m. on August 4, 2020, and related
deadlines, as set forth below. This is the parties’ first request for an adjournment of this initial
pretrial conference and extension of related deadlines.

On April 1, 2020, the Court issued its Initial Pretrial Conference Order (the “Order”). [Doc. #10]
The Order set an initial pretrial conference for 11:00 a.m. on August 4, 2020. In addition, the
Order requires the parties to submit a Proposed Civil Case Management Plan and Scheduling
Order no later than July 28, 2020.
                 Case 1:20-cv-02554-AT Document 26 Filed 07/07/20 Page 2 of 2
     The Honorable Analisa Torres
     July 7, 2020
     Page 2


     Park Hyatt recently executed a waiver of service for Plaintiff’s Amended Complaint, making
     Park Hyatt’s response to the Amended Complaint due on August 24, 2020. [Doc. #21] Because
     Park Hyatt’s response deadline is after the currently set initial pretrial conference and deadline to
     submit the Proposed Civil Case Management Plan and Scheduling Order, the parties respectfully
     request that the initial pretrial conference be adjourned and rescheduled to a date in mid-to-late
     September 2020 so that the deadline for the Proposed Civil Case Management Plan and
     Scheduling Order be due after Park Hyatt’s August 24th response deadline.

     Thank you and we appreciate the Court’s consideration.

     Respectfully submitted,



     Nathan A. Schacht
     Counsel




     cc:      Matthew Porges, Esq. (Counsel for Plaintiff)
              Celena R. Mayo, Esq. (Counsel for Park Hyatt)
              Joanna Colacurcio, Esq. (Counsel for Park Hyatt)




*5$17(' 7KH LQLWLDO SUHWULDO FRQIHUHQFH VFKHGXOHG IRU $XJXVW   LV $'-2851(' WR 6HSWHPEHU 
 DW  DP %\ 6HSWHPEHU   WKH SDUWLHV VKDOO VXEPLW WKHLU MRLQW OHWWHU DQG SURSRVHG FDVH
PDQDJHPHQW SODQ

62 25'(5('

'DWHG -XO\  
       1HZ <RUN 1HZ <RUN
